OMB APPROVAL OMB Number: 3235-0359 Expires:December 31, 2014 Estimated average burden hours per response 1.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-17f-1 Certificate of Accounting of Securities and Similar Investments of a Management Investment Company in the Custody of Members of National Securities Exchanges Pursuant to Rule 17f-1 [17 CFR 270.17f-1] 1. Investment Company Act File Number: Date examination completed: 811-1920 October31, 2013 2. State identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY 108960 NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO Other (specify): 3. Exact name of investment company as specified in registration statement: Stralem Fund 4. Address of principal executive office (number, street, city, state, zip code): 645 Madison Avenue, New York, NY 10022 STRALEM EQUITY FUND NEW YORK, NY 10022 TEL: 212-888-8123 Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940 We, as members of management of Stralem Equity Fund (the “Fund”), are responsible for complying with the requirements of subsection (b) of Rule 17f-1 “Custody of Securities with Members of National Securities Exchanges” of the Investment Company Act of 1940.We are also responsible for establishing and maintaining effective internal controls over compliance with those requirements.We have performed an evaluation of the Fund’s compliance with the requirements of subsection (b)(1) and (b)(6) of Rule 17f-1 as of October 31, 2013 and from May 31, 2013 (the date of our last examination) through October31, 2013. Based on this evaluation, we assert that the Fund was in compliance with the requirements of subsections (b)(1) and (b)(6) of Rule 17f-1 of the Investment Company Act of 1940 as of October 31, 2013 and from May 31, 2013 through October 31, 2013 with respect to securities reflected in the investment account of the Fund. Stralem Equity Fund By /s/ Andrea Baumann Lustig Andrea Baumann Lustig President REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees Stralem Equity Fund We have examined management's assertion, included in the accompanying Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940, that Stralem Equity Fund (the "Fund") complied with the requirements of Subsections (b)(1) and (b)(6) of Rule 17f-1 under the Investment Company Act of 1940 (the "Act") as of October 31, 2013. Management is responsible for the Fund's compliance with those requirements. Our responsibility is to express an opinion on management's assertion about the Fund's compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Fund's compliance with those requirements and performing such other procedures as we considered necessary in the circumstances. Included among our procedures were the following tests, performed as of October 31, 2013 and, with respect to the agreement of security purchases and sales, for the period from May 31, 2013 (the date our last examination) through October 31, 2013: · Confirmation as of October 31, 2013 of all security positions located with the custodian, Pershing LLC (the "Custodian"). · Reconciliation of all such securities to the books and records of the Fund and the Custodian. · Agreement of three security purchases and five security sales since our last examination through October 31, 2013 from the books and records of the Fund to the Custodian's statements. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Fund's compliance with specified requirements. In our opinion, management's assertion that the Fund complied with the requirements of Subsections (b)(1) and (b)(6) of Rule 17f-1 of the Act as of October 31, 2013, with respect to securities reflected in the investment account of the Fund, is fairly stated in all material aspects. This report is intended solely for the information and use of management and Trustees of the Fund and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. /s/ EisnerAmper LLP New York, New York December 5, 2013
